U.S. Department of Justice
United States Attorney




                                        IN THE UNITED STATES DISTRICT COURT
                                            FOR THE NORTHERN DISTRICT OF GEORGIA

                                                                 Division: Atlanta
                                                                 (USAO: 2020R01053)               1 : 2 1 CR         —    199
                                      DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION


COUNTY NAME:                 Fulton                                      DISTRICT COURT NO.      1    : 2 1 CE      —    .~.



                                                                         MAGISTRATE CASE NO.     1:21-MJ-00344

X Indictment                                       Information                        X Magistrates Complaint
DATE: May 18,2021                                  DATE:                              DATE: April 1,2021

                              UNrTED STATES Or AMERICA                  SUPERSEDING INDICTMENT
                                         vs.                            Prior Case Number:
                                  PAUL KWAK AND                         Date Filed:
                               MICHELLE KWAK

GREATER OFFENSE CHARCED: X Felony Misdemeanor

                                                            Defendant Information:
Is the defendant in custody? Yes X No
Will the defendant be arrested pending outcome of this proceeding? Yes X No                                FlL~,D IN OPEN COURT
Is the defendant a fugitIve? Yes X No                                                                                          a
Has the defendant been released on bond? X Yes No
Defendant is released on bond from: Robert A. Deyton Facility on April 6, 2021                               MAY 18 2021
Will the defendant require an interpreter? X Yes No                                                     JAMES N. HA~n~EN Clerk
What language? Korean                                                                                By: t.j,141.
                                                                                                           ~           Deputy Clerk




District Judge:
Magistrate Judge:


Attorney: Michael Qin
Defense Attorney: Kimberly Sharkey
